Citation Nr: 0320938	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  98-08 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from December 1967 to December 
1969 and from October 1973 to January 1978.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a May 1997 decision by the Roanoke, Virginia, 
Regional Office (RO).  In a January 2001 decision, the Board 
remanded the case for further development of the evidence.

In the January 2001 Board decision, it was noted the veteran 
in May 1998 had claimed entitlement to an increased 
evaluation for post operative residuals of a gastric 
resection for peptic ulcer disease, and the matter was 
referred to the RO.  Unfortunately, this claim remains 
unadjudicated.  Hence, it is once again referred to the RO.


REMAND

In January 2001, this case was remanded, in part, for a VA 
gastroenterologic examination.  One was conducted in October 
2002, however, it was not conducted in accord with the 
examination worksheet distributed with VBA Fast Letter 01-64 
dated July 13, 2001, subject:  Revised Liver, Gall Bladder, 
and Pancreas Disability Examination Worksheet.  

In the October 2002 report the examiner said the veteran was 
treated for an "acute attack" of hepatitis in service that 
was not identified as hepatitis A, B, or non-A/non-B.  
Notably, however, on review of the file the Board is unable 
to find a record of such treatment.  Moreover, in a January 
1978 report of medical history specifically denied having 
been treated for hepatitis.  Still, service medical records 
do show an abnormal, but nonspecific, liver function test in 
March 1975.  The October 2002 VA examiner noted a history of 
blood transfusions, but was unable to find a record of any.  
She said that, in view of the nature of blood screening 
studies in the 1970's, if the veteran indeed did receive any 
blood transfusion his hepatitis C may be due to that.

The veteran's service medical records show that he was 
hospitalized at Fort Campbell, Kentucky, from May to August 
1974.  Alas, his records include only the first page of the 
discharge summary.  Still, that page shows that the 
presenting complaint was melena.  Laboratory studies revealed 
that the veteran's hemoglobin was 6.6 and his hematocrit was 
20.2.  An upper gastrointestinal series revealed two ulcers 
in the duodenum.  

In spite of the missing portions of the August 1974 discharge 
summary, other records suggest that it was during this 
hospitalization that the veteran underwent a vagotomy and 
pyloroplasty.  In 1974, with melena as the presenting 
symptom, and clear signs of anemia, it is likely that he 
received blood transfusions before, and perhaps during, 
surgery.  Indeed, during a July 1977 consult at a 
gastroenterologic clinic, the veteran gave a history of 
treatment at Fort Campbell for peptic ulcer disease including 
surgery with three blood transfusions.

The veteran's service medical records also show subsequent 
hospitalizations for recurrent peptic ulcer disease, as well 
as for evaluation and treatment of seizure disorder and 
substance abuse.

The veteran's VA treatment records show that he was 
hospitalized at VA Medical Center Cincinnati from May to 
October 1978 for substance abuse treatment.  In July 1978, 
abnormal liver function studies prompted a liver biopsy which 
showed chronic, aggressive hepatitis.  The discharge summary 
notes that liver enzymes were consistently elevated but were 
not increasing.  Testing for hepatitis A was negative.  
Another biopsy was planned for six months later, but the 
appellant left the hospital against medical advice, and there 
was no follow-up.  Nevertheless, if tissue samples remain 
from the July 20, 1978 biopsy, they should be obtained 
together with pathology reports.

According to the report of a March 1997 VA examination, the 
veteran was jaundiced during the summer of 1996.  Blood tests 
at Salem VA Medical Center were positive for hepatitis C.  
Reports of those tests have not been associated with the 
file.  Hence, further development is in order.

In view of the October 2002 examiner's statement concerning 
the etiology of the appellant's hepatitis C, the likelihood 
that the veteran received blood transfusions during his 1974 
hospitalization, and the fact that he was diagnosed with 
chronic, aggressive hepatitis in July 1978 only six months 
after separation from service, the Board is of the view that 
service connection for hepatitis C is warranted if the 
veteran had blood transfusions before July 1978.  Service 
connection for hepatitis C would also be warranted if tissue 
samples remain from the July 1978 biopsy and current tests 
show hepatitis C.

Hence, clinical records of in-service treatment should be 
obtained.  While the RO attempted to secure these records 
directly from the providing hospital, the Board finds that 
another request should be made to the National Personnel 
Records Center.

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to obtain the 
following records from the National 
Personnel Records Center:

a.  Clinical records of the 
veteran's May 27 to August 9, 1974, 
hospitalization at Blanchfield Army 
Hospital, Fort Campbell, Kentucky.

b.  Reports of blood transfusions or 
liver function tests during 
treatment at the following times and 
places:

(1)  For recurrent peptic ulcer 
disease at the US Army General 
Hospital (97th General 
Hospital), Frankfurt, Germany, 
(USAGH Frankfurt) in May, June, 
and July 1975;

(2)  During a hospital 
admission at USAGH Frankfurt 
from September 20 to October 
16, 1976;

(3)  During another admission 
at USAGH, Frankfurt, in 
November 1976 (admitted 
November 3);

(4)  During a hospital 
admission at US Army Hospital, 
Berlin, in June 1977 (admitted 
June 17);

(5)  During a hospital 
admission at Walter Reed Army 
Medical Center from June 29 to 
July 21, 1977.

2.  With regard to the veteran's 1978 VA 
hospitalization at Salem, the RO should:

a.  Obtain records related to the 
July 20, 1978 liver biopsy.

b.  If tissue samples remain, ask 
the hospital to identify the type of 
hepatitis infection, if any.

3.  The RO should attempt to obtain 
records of 1996 hepatitis testing from 
the VA Medical Center in Salem.

4.  Upon completion of the foregoing 
evidentiary development, the RO must 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, it must 
issue a Supplemental Statement of the 
Case (SSOC) in accord with 38 C.F.R. 
§§ 19.31 and 19.38.  The SSOC must set 
out all of the applicable law including 
the VCAA.



The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


